February 1, 2008 Ms. Tia Jenkins Senior Assistant Chief Accountant Office of Emerging Growth Companies Security Exchange Commission Washington, D.C. 20549 Re: Modern City Entertainment, Inc. File No. 000-50468 Dear Ms. Jenkins, In response to your letter dated July 13, 2007 we would like to address the two issues outlined in your letter. Form 10-KSB/A for Fiscal Year Ended March 31, 2006 Exchange Act Reports In regards to our delinquent filings as of today we have filed the 10QSB for quarters ended, June 30, September 30, and December 31, 2006 and the 10KSB for March 31, 2007. In addition we have also filed the 10QSB for quarter ended June 30, 2007. We anticipate filing the 10QSB for quarter ended September 30, 2007 by mid-February 2008 and the 10QSB for quarter ended December 31, 2007 within the date is due on extension February 19, 2008. Form 8-K – Acquisition of Modern City Entertainment LLC We amended the 8-K filed May 9, 2007 and filed an 8-K/A dated August 29, 2007. Included in the 8-K/A are the pre-acquisition financials for Modern city Entertainment LLC and the pro-forma financials. This should address the last of the two issues concerning your letters dated June 21, 2007 and July 13, 2007. Should you have any additional questions please contact me at (305) 970-4898 Sincerely, By: /s/William Erfurth William Erfurth President and Director
